DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 6-7) in the Applicant Arguments/Remarks Made in an Amendment filed 12/13/21, the Non-Final Rejection filed 10/15/21, and the claim language below.
Claim 1 recites an energy storage system (ESS) charging and discharging operation method, comprising: (a) checking whether a status of charge (SOC) of the ESS is within an operable range and performing an SOC management operation if the SOC of the ESS is not within the operable range; (b) performing, if the SOC of the ESS is within the operable range, a catenary wire voltage control operation based on a range of catenary wire voltage and a range of variation rate of the catenary wire voltage; and (c) stopping the catenary wire voltage control operation and switching the SOC management operation to a standby state, after the ESS is charged or discharged depending on the catenary wire voltage control operation per a unit time, if an output current of the ESS does not exceed a current reference value, wherein the operable range is a charging level of the ESS set to perform an ESS charging and discharging operation suitable for regenerative braking and acceleration operations of a train, wherein the performing of the catenary wire voltage control operation includes: acquiring a catenary wire 
Claim 4 recites an energy storage system (ESS) charging and discharging operation method, comprising: acquiring a catenary wire voltage value; starting discharging the ESS if the catenary wire voltage value does not exceed a first voltage reference value, and starting charging the ESS if the catenary wire voltage does not exceed a second voltage reference value; acquiring a variation rate of the catenary wire voltage if the catenary wire voltage value is between the first voltage reference value and the second voltage reference value; starting 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859